DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 30, line 2, please insert the phrase “sensory supplement” between “the” and “medical device”.

In claim 59, line 2, please insert the phrase “sensory supplement” between “the” and “medical device”.

In claim 37, line 7, please replace the word “that” with the phrase “indicative of”.

In claim 38, line 8, please replace the word “that” with the phrase “indicative of”.

In claim 39, line 9, please replace the word “that” with the phrase “indicative of”.

In claim 48, line 4, please replace the phrase “which data” with the phrase “wherein the data”

In claim 53, line 4, please replace the work “electricity” with the phrase “electrical stimulation”.

Please replace claim 31 with the following amended claim:
31. The apparatus of claim 1, wherein: 
the remote device is configured to execute the second functionality and communicate the results to the sensory supplement medical device; and
the sensory supplement medical device is configured to evoke a sensory percept based on the communicated results.

Please replace claim 60 with the following amended claim:
31. The apparatus of claim 6, wherein: 
the remote device is configured to execute the second functionality and communicate the results to the sensory supplement medical device; and
the sensory supplement medical device is configured to evoke a sensory percept based on the communicated results.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments in combination with the claim amendments are found persuasive and clarify over the prior art of reference by incorporating the allowable subject matter appropriately.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792